     Case 3:21-cv-00078-JLS-AGS Document 14 Filed 03/11/21 PageID.211 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    NATIONWIDE AGRIBUSINESS                           Case No.: 21-CV-78 JLS (AGS)
      INSURANCE COMPANY; D’ARRIGO
12
      BROS. CO OF CALIFORNIA,                           ORDER VACATING HEARING ON
13                                    Plaintiffs,       MOTION TO DISMISS
14    v.                                                (ECF No. 8)
15
      YUMA COUNTY WATER USERS
16    ASSOCIATIONS, and DOES 1 through
      10,
17
                                    Defendant.
18
19
20         Presently before the Court is Defendant’s Motion to Dismiss Plaintiffs’ First
21   Amended Complaint (ECF No. 8). On its own motion, the Court VACATES the hearing
22   currently set for March 18, 2021 and takes the matter under submission without oral
23   argument pursuant to Civil Local Rule 7.1(d)(1).
24         IT IS SO ORDERED.
25   Dated: March 11, 2021
26
27
28

                                                    1
                                                                               21-CV-78 JLS (AGS)
